Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed August 19, 2020.

Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 7 refer to “sequence for restoring a region of a carpet that has been bleached that is detailed in US Patent 6,533,824”. This limitation is indefinite because the claims refers to a sequence in a prior patent and the prior patent in the broad disclosure describes many sequences. The examiner is unclear as to the exact steps and boundary of this limitation and the examiner suggests removing the reference to the patent and reciting the actual steps to clarify the claim. Claims 2-6 and 8-12 are also rejected for being dependent upon claims 1  or 7 and inheriting the same deficiency.

Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13 recites “the aqueous solution” in line 8, but does not refer to which solution as line 1 refers to several solutions. The examiner suggests applicant remove the phrase “the use” in line 4 as it makes the claim seem like intended use. Claims 14-18 are also rejected for being dependent upon claim 13 and inheriting the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5,7,10,11,13,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 6,533,824) in view of Conley (US 2009/0304933)  and Johnson (US 2005/0227893) as evidenced by the sodium thiosulfate document (https://www.cancer.gov/publications/dictionaries/cancer-drug/def/sodium-thiosulfate).
Roeper teaches repairing bleach damaged carpets by first bleaching if necessary any stains with aqueous solutions of sodium hypochlorite (column 6, lines 1-15), neutralizing the bleach with aqueous solution of sodium hyposulfate (sodium thiosulfate, see sodium thiosulfate document)  (column 4, lines 54-58; column 5, lines 10-15), redyeing the stained area using mill dyes of red, blue and yellow color (abstract; column 3, lines 1 to column 4, line 15; column 6, lines ).
	Roeper does not teach roller-ball applicators or clockwise, counter clockwise motions and microfilament cloths.
	Conley teaches coloring carpets by applying the colorant from a roller in a circular motion and wiping the applied color afterward (paragraph 0050).
	Johnson teaches that microfiber cloths are effectively and conventionally employed in stain removal and treatment of carpet substrates (paragraph 0001, 0150).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Roeper by applying the dyes, bleaches and bleach neutralizers using roller-ball applicators and using clockwise and counter clockwise motions followed by wiping with a microfiber cloth as Conley teaches carpets are effectively colored using roller-ball applicators rotated in circular motions (clockwise and counterclockwise would be the only two possibilities) and following up by wiping the colored carpet and Johnson teaches microfiber cloths are effective for wiping stained carpets.
Claims 2,3,6,8,9,12,14,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roper (US 6,533,824) in view of Conley (US 2009/0304933)  and Johnson (US 2005/0227893) as evidenced by the sodium thiosulfate document (https://www.cancer.gov/publications/dictionaries/cancer-drug/def/sodium-thiosulfate) and further in view of Frazee (US 7,727,289).
Roper, Conley and Johnson are relied upon as set forth above.
Roper, Conley and Johnson do not teach emulsifiers, polyacrylate and guar gum.
Frazee teaches that polyacrylates are conventionally added to composition use for recoloring carpeting (abstract, column 4, lines 21-25) wherein polyacrylates and guar gums are used as thickeners in the coloring and bleaching compositions (column 14, lines 1-16; column 13, lines 8-15) and that the composition can be applied by roller (column 14, lines 48-65).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Roper, Conley and Johnson by adding emulsifiers such as polyacrylates to the colorant  and guar gum to the bleach neutralizer as  Frazee teaches these are conventional thickeners that can be used to formulate the carpet treatment compositions for ease of application by methods such as roller.

Additional  prior art found by the examiner is Spot N’ Gone amazon ad (https://www.amazon.com/Carpet-Spot-Dye-Pens-RollerBall/dp/B07WQV2KWZ/ref=sr_1_2?crid=4MAZRQ6H0DOE&keywords=rollerball+carpet+dye+pen&qid=1655154334&sprefix=roller+ball+carpet+%2Caps%2C53&sr=8-2 , date first available August 18, 2019), The Fix Bleach Spots w/ Carpet Dye Pens video by Americolordyes (https://www.youtube.com/watch?v=0pesFDeYhd8 March 27, 2012) and Home Dyers kit  video (https://www.youtube.com/watch?v=I6Risghyh3w&t=82s  November 7, 2012). The Spot N’ Gone document teaches dye roller-ball pens, bleach neutralizer gel, and a white microfiber cloth with instructions as to spot dyeing a damaged or stained carpet to restore original color ( photos, about this item and product description). The Fix Bleach Spots w/ Carpet Dye Pens video by Americolordyes teaches using dye pens the Home Dyers kit video teaches using dye pens and Pasteur pipettes to repair carpet stains. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761